        Case 3:18-cv-01651-AC          Document 156       Filed 03/16/21      Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



RICHARD LEE SMITH, JR., individually                Case No. 3:18-cv-1651-AC
and on behalf of persons similarly situated,
                                                    ORDER
               Plaintiff,

       v.

MATT MARTORELLO and EVENTIDE
CREDIT ACQUISITIONS, LLC,

               Defendants.


Michael H. Simon, District Judge.

       Plaintiff Richard Lee Smith, Jr. (Smith) bring this putative class action against

Defendants Matt Martorello (Martorello) and Eventide Credit Acquisitions, LLC (Eventide).

Before the Court is Martorello’s Motion to Dismiss Smith’s First Amended Complaint (FAC) for

lack of personal jurisdiction and failure to state a claim. On January 5, 2021, United States

Magistrate Judge John V. Acosta issued Findings and Recommendation in this case,

recommending that the Court deny Martorello’s motion to dismiss. The Court has reviewed de

novo Judge Acosta’s thorough and well-reasoned Findings and Recommendation, as well as

Martorello’s objections and Smith’s response. Because Smith has adequately alleged and




PAGE 1 – ORDER
           Case 3:18-cv-01651-AC       Document 156        Filed 03/16/21     Page 2 of 9




established facts showing the Court’s personal jurisdiction over Martorello and adequately

alleged facts creating plausible claims that Martorello offered usurious loans that violated the

Racketeer Influence and Organized Crime Act (RICO) and was unjustly enriched by those loans,

the Court adopts Judge Acosta’s Findings and Recommendation as clarified, modified, and

supplemented below.1

       Smith alleges that Martorello orchestrated a lending scheme that charged Smith and other

Oregonians usurious rates—in Smith’s case, a 527 percent annualized rate of interest—for short-

term loans. Smith received his loan online from Big Picture Loans, LLC (Big Picture), a lender

ostensibly created and controlled by the Lac Vieux Desert Band of Lake Superior Chippewa

Indians (the Tribe), a Native American tribe. Ostensible, however, is the only sense in which the

Tribe created or controlled Big Picture, according to Smith’s FAC and accompanying exhibits,

which total nearly 400 pages.

       As alleged by Smith, Martorello created Big Picture to insulate himself from liability and

rebrand his lending operation after an enforcement action had been brought by the State of New



       1
          Under the Federal Magistrates Act (Act), the Court may “accept, reject, or modify, in
whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.
§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,
“the court shall make a de novo determination of those portions of the report or specified
proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).
For those portions of a magistrate judge’s findings and recommendations to which neither party
has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474
U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to
require a district judge to review a magistrate’s report to which no objections are filed.”); United
States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court
must review de novo magistrate judge’s findings and recommendations if objection is made, “but
not otherwise”). Although in the absence of objections no review is required, the Act “does not
preclude further review by the district judge[] sua sponte . . . under a de novo or any other
standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R. Civ.
P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the magistrate
judge’s recommendations for “clear error on the face of the record.” The Court did that here.



PAGE 2 – ORDER
           Case 3:18-cv-01651-AC        Document 156       Filed 03/16/21    Page 3 of 9




York against Martorello and the Tribe’s prior lending entities, Red Rock Tribal Lending (Red

Rock), a tribal entity, and Bellicose Capital.2 See Otoe-Missouria Tribe of Indians v. N.Y. State

Dep’t of Fin. Servs., 769 F.3d 105, 114-18 (2d Cir. 2014). Martorello owned and controlled

Bellicose, and Bellicose ran Red Rock’s day-to-day operations. Soon after the court permitted

New York’s enforcement action to proceed, Martorello instructed the Tribe to rebrand Red Rock

as Big Picture. Martorello then caused the Tribe to assume ownership of Bellicose under the

name “Ascension Technologies, LLC” (Ascension). Big Picture relinquished daily operations to

Ascension, even though Ascension employs no members of the Tribe. Thus, just as Bellicose in

fact ran Red Rock’s day-to-day operations, Ascension ran the operations of Big Picture.

       The Tribe purchased Ascension from Martorello with a $300 million promissory note

issued to Defendant Eventide, even though Ascension appears to be worth only a small fraction

of that amount. Martorello created Eventide shortly before the Tribe acquired Ascension, and

Martorello continues to control and largely own Eventide. The promissory note provides

Eventide with leverage over Ascension and therefore over Big Picture. Eventide retains

significant authority to decide who leads Ascension (Ascension’s manager is a close associate of

Martorello), set lending policies and block changes in interest rates that Ascension charges for

Big Picture’s loans to the putative class members, and even decide in which jurisdiction

Ascension markets Big Picture’s lending services. Eventide receives the bulk of Big Picture’s

revenues, while the Tribal entities receive no more than six percent of revenues. Also according

to Smith, most of Big Picture’s and Ascension’s employees work in the Philippines, Mexico, the

Virgin Islands, or Puerto Rico. The few Tribal members whom Big Picture employs are paid

only minimum wages and perform only menial or administrative tasks.


       2
           The Court observes that this is an interesting name for a lending company.



PAGE 3 – ORDER
           Case 3:18-cv-01651-AC          Document 156     Filed 03/16/21     Page 4 of 9




       In his motion to dismiss, Martorello invokes the Tribe’s sovereignty. Martorello,

however, is not a member of the Tribe. Nor is Eventide a tribal entity. Indeed, the tribal entities

previously settled with Smith in litigation pending before the United States District Court for the

Eastern District of Virginia. ECF 94. Still, Martorello emphasizes that the Fourth Circuit has

held that Big Picture and Ascension are “arms” of the Tribe, see Williams v. Big Picture Loans,

LLC, 929 F.3d 170, 174 (4th Cir. 2019),3 and argues that failure to grant his motion would

“disrespect” the Tribe’s sovereignty.

       Martorello’s reliance on tribal sovereignty is misplaced. The Court’s decision necessarily

turns on Smith’s well-pleaded factual allegations, which must be accepted as true at this stage of

the litigation. Because Smith has plausibly alleged that Martorello, who is not a member of the

Tribe, controls Big Picture’s and Ascension’s lending operations, neither the Court’s exercise of

personal jurisdiction over Martorello nor permitting Smith’s RICO and unjust enrichment claims

to proceed violates tribal sovereignty.

       In a motion to dismiss for lack of personal jurisdiction brought under Rule 12(b)(2) of the

Federal Rules of Civil Procedure, the plaintiff bears the burden of proving that the court’s

exercise of jurisdiction is proper. See Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797,

800 (9th Cir. 2004). When resolving such a motion on written materials, rather than after an

evidentiary hearing, the court need “only inquire into whether the plaintiff's pleadings and

affidavits make a prima facie showing of personal jurisdiction.” Id. (quotation marks omitted)

(quoting Caruth v. Int’l Psychoanalytical Ass’n, 59 F.3d 126, 128 (9th Cir. 1995)). Although a

plaintiff may not rest solely on the bare allegations of his complaint, uncontroverted allegations


       3
         The Court notes that the United States District Court for the Eastern District of Virginia
found that Martorello misled the Fourth Circuit about his role in creating Big Picture and
Ascension. Williams v. Big Picture Loans, LLC, 2020 WL 6784352, (E.D. Va. Nov. 18, 2020).



PAGE 4 – ORDER
         Case 3:18-cv-01651-AC          Document 156        Filed 03/16/21     Page 5 of 9




must be taken as true. Id. In addition, conflicts between the parties over statements in affidavits

or declarations must be resolved in the plaintiff’s favor. Id.

       Martorello argues that, because the Fourth Circuit found that Big Picture was an arm of

the Tribe, see Williams, 929 F.3d at 174, attributing Big Picture’s or Ascension’s actions to

Martorello improperly “stamp[s] out the Tribe’s” sovereignty. Def.’s Objs. (ECF 148) at 21.

Williams, however, provides no shield for Martorello. Smith alleges—and supports with

evidence—that Martorello controls Big Picture and Ascension, including deciding who leads

Ascension and therefore who manages Big Picture’s day-to-day operations, decides where Big

Picture markets its loans, and determines the criteria by which Big Picture makes lending

decisions. The Fourth Circuit’s decision—which is not binding on this Court, see Lum v. Jensen,

876 F.2d 1385, 1387 (9th Cir. 1989) (“Absent binding precedent, we look to all available

decisional law, including the law of other circuits . . . .”) (emphasis added)—does not change the

Court’s obligation to treat Smith’s factual allegations as true, see AMA Multimedia, LLC v.

Wanat, 970 F.3d 1201, 1207 (9th Cir. 2020), and to resolve any conflicts between facts contained

in declarations or affidavits in favor of Smith, Mattel, Inc. v. Greiner & Hausser GmbH, 354

F.3d 857, 861-62 (9th Cir. 2003). Because Smith’s allegations and evidence must be treated as

true at this stage, they establish that Martorello personally controls Big Picture’s lending activity,

including causing Big Picture’s loans to be offered specifically in Oregon. Thus, Smith has made

a prima facie showing of personal jurisdiction over Martorello.

       Similarly, the Court’s obligation to treat Smith’s well-pleaded facts as true when ruling

on Martorello’s motion to dismiss compels the Court to deny Martorello’s motion to dismiss

brought under Rule 12(b)(6). A motion to dismiss for failure to state a claim may be granted only

when there is no cognizable legal theory to support the claim or when the complaint lacks




PAGE 5 – ORDER
           Case 3:18-cv-01651-AC        Document 156        Filed 03/16/21      Page 6 of 9




sufficient factual allegations to state a facially plausible claim for relief. Shroyer v. New Cingular

Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010). In evaluating the sufficiency of a

complaint’s factual allegations, the court must accept as true all well-pleaded material facts

alleged in the complaint and construe them in the light most favorable to the non-moving party.

Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1140 (9th Cir. 2012); Daniels-Hall v. Nat’l

Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010).

       A complaint must contain sufficient factual allegations to “plausibly suggest an

entitlement to relief, such that it is not unfair to require the opposing party to be subjected to the

expense of discovery and continued litigation.” Starr, 652 F.3d at 1216. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “The plausibility standard is not akin to a

probability requirement, but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Mashiri v. Epstein Grinnell & Howell, 845 F.3d 984, 988 (9th Cir. 2017) (quotation

marks omitted).

       Martorello argues that the Court should enforce the choice of law and forum selection

clause in Smith’s loan agreement and that failure to do so ignores the Tribe’s sovereign interest

in enforcing its contracts. The Findings and Recommendation, however, identified four

independently sufficient bases for declining to enforce the choice of law and forum selection

clause.4 One basis was that the inclusion of the clauses stemmed from fraud, coercion, or



       4
          The Court declines to adopt the portion of the Findings and Recommendation finding
that the choice of law and forum selection clause is unenforceable because its requires Smith to
seek relief through “Tribal Dispute Resolution.” See Findings & Recommendations (ECF 145)
at 35-38. Unlike tribal choice of law provisions in online payday loan agreements that other
courts have rejected as unenforceable prospective waivers, see, e.g., Gibbs v. Haynes


PAGE 6 – ORDER
         Case 3:18-cv-01651-AC         Document 156        Filed 03/16/21     Page 7 of 9




overreach. See Petersen v. Boeing Co., 715 F.3d 276, 282 (9th Cir. 2013) (holding that a forum

selection clause is unenforceable where “the party resisting enforcement” shows that “the

inclusion of that clause in the contract was the product of fraud or coercion”) (quoting Richards

v. Lloyd’s of London, 135 F.3d 1289, 1297 (9th Cir. 1998) (internal quotation and citation

omitted)). Smith alleged that he was pressured to sign the loan during a telephone call even

though he was not afforded an opportunity to review the documents, was not informed of the

exorbitant interest rate, and was not informed that the loan was being offered under the Tribe’s

law, which allowed interest rates much higher than does Oregon law. See id. at 282-83 (finding

that a plaintiff alleged fraud or coercion when he alleged that he was pressured to sign an

employment contract containing a Saudi Arabia forum selection without having read the contract

or being informed of the forum selection clause). Petersen was a faithful application of the

pleading standard, not an affront to Saudi Arabia’s sovereignty. The same is true here with

respect to the Tribe’s sovereignty.

       Next, Martorello argues that, for two reasons, allowing Smith’s RICO claim against

Martorello to proceed against him represents an affront to the Tribe’s sovereignty. First, to

prevail on a RICO claim, a plaintiff must show that the defendant was the proximate cause of the

plaintiff’s injury. Holmes v. Secs. Inv’r Prot. Corp., 503 U.S. 258, 268 (1992). To satisfy this



Investments, LLC, 967 F.3d 332, 341-42 (4th Cir. 2020), the choice of law and forum selection
clause here does not state that federal law is inapplicable to resolution of disputes arising from
the loan. Indeed, the loan agreement states that the loan is governed by Tribal law, including “the
[Tribal Financial Services Regulatory] Code [(TFSRC)] as well as applicable federal law.”
ECF 46-1. The TFSRC further provides that a Tribal Council must enforce a non-exhaustive list
of federal consumer protection laws. TFSRC ¶ 7.2. In cases involving choice of law and forum
selection clauses with similar language, courts have found that the clause is not an unenforceable
prospective waiver. See Gibbs v. Stinson, 421 F. Supp. 3d 267, 303-04 (E.D. Va. 2019). For now,
the Court concludes that the more prudent approach is simply to decline to find that the choice of
law and forum selection clause is an unenforceable prospective waiver.



PAGE 7 – ORDER
         Case 3:18-cv-01651-AC          Document 156        Filed 03/16/21     Page 8 of 9




requirement, a plaintiff must show that the defendant’s conduct directly caused the plaintiff’s

injury. Harmoni Int’l Spice, Inc. v. Hume, 914 F.3d 648, 651 (9th Cir. 2019). Martorello argues

that because Smith’s loan was from Big Picture and because the Fourth Circuit held that Big

Picture is an arm of the Tribe, Martorello was not the direct cause of any harm that Smith

suffered. This argument fails for the same reasons that Martorello’s personal jurisdiction

argument failed: it ignores Smith’s well-pleaded allegations that Martorello personally controlled

Big Picture’s lending operations. When those allegations are treated as true, as this Court must

do at this stage of the lawsuit, Smith satisfies RICO’s proximate cause requirement. See Brice v.

Plain Green, LLC, 372 F. Supp. 3d 955, 985 (N.D. Cal. 2019) (finding that, in a civil-RICO case,

defendants who “were instrumental in setting up, and knowingly set up, an enterprise whose sole

purpose was to collect illegal debts” were the proximate cause of plaintiff’s injury).

       Second, because Smith’s RICO claim is brought under 18 U.S.C. § 1965(c), Smith must

allege that Martorello engaged in a pattern of racketeering activity. See Sedima, S.P.R.L. v. Imrex

Co., 473 U.S. 479, 496 (1985). Smith alleges that Martorello engaged in wire and mail fraud to

withdraw funds from borrowers’ bank accounts. See 18 U.S.C. § 1961(1) (defining racketeering

activity to include wire and mail fraud). Martorello argues that the Court would undermine tribal

sovereignty were it to find that Martorello’s actions related to loans that are legal under tribal law

nevertheless can constitute RICO predicates. Again, Martorello ignores that Smith has plausibly

alleged that Martorello’s purpose in creating the tribal entities was to unlawfully avoid state

usury laws. The Court does not offend tribal sovereignty by treating as RICO predicates

intentional efforts to violate the law. See Otoe-Missouria Tribe of Indians, 769 F.3d at 114 (“[A]

tribe has no legitimate interest in selling an opportunity to evade state law.”). Finally, the Court

has considered Martorello’s remaining objections and finds them unpersuasive.




PAGE 8 – ORDER
        Case 3:18-cv-01651-AC       Document 156      Filed 03/16/21     Page 9 of 9




       The Court ADOPTS Judge Acosta’s Findings and Recommendation (ECF 145) as

clarified, modified, and supplemented in this Order and DENIES Martorello’s Motion to Dismiss

(ECF 106).

       IT IS SO ORDERED.

       DATED this 16th day of March, 2021.

                                                  /s/ Michael H. Simon
                                                  Michael H. Simon
                                                  United States District Judge




PAGE 9 – ORDER
